                       Case 18-17090-LMI       Doc 169      Filed 01/13/20      Page 1 of 2




        ORDERED in the Southern District of Florida on January 12, 2020.




                                                            Laurel M. Isicoff
                                                            Chief United States Bankruptcy Judge
_____________________________________________________________________________




                                 UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA

         In re:                                          Case No. 18-17090-BKC-LMI

         REYNALDO HECHAVARRIA and GABY                   Chapter 13
         KRALJ,

                    Debtors.
         ________________________________/

                       ORDER DISCHARGING ORDER TO SHOW CAUSE WHY
                  ATTORNEY RICHARD SIEGMEISTER SHOULD NOT BE SANCTIONED
                       FOR FAILURE TO APPEAR AND CANCELING HEARING

                  THIS CAUSE came before the Court on January 7, 2020 upon Order to Show Cause
        Why Attorney Richard Siegmeister Should not be Sanctioned for Failure to Appear (ECF #165).
        The Court having reviewed the response and based on the record, it is
                  ORDERED AND ADJUDGED that:
                  1.    The Order to Show Cause Why Attorney Richard Siegmeister Should not be
        Sanctioned for Failure to Appear (ECF #165) is discharged.
                                                      ###
              Case 18-17090-LMI         Doc 169     Filed 01/13/20     Page 2 of 2




Copy furnished to:
Richard Siegmeister, Esq.

       The Clerk of Court shall serve a copy of this order upon all parties in interest.
